IN THE SUPREME COURT OF PENNSYLVANIA
                          WESTERN DISTRICT


DONNA L. MEANOR, AS EXECUTOR OF    : No. 130 WAL 2019
THE ESTATE OF ROBERT WAGNER,       :
SR., DECEASED; FAIRMAN DRILLING    :
COMPANY; ALAN R. FAIRMAN; SANDRA   : Petition for Allowance of Appeal from
R. FAIRMAN; RONALD R. FAIRMAN;     : the Order of the Superior Court
BEVERLY A. FAIRMAN; RICHARD M.     :
FAIRMAN; GARY D. FAIRMAN; FRANK    :
G. FAIRMAN;TERRY L. FAIRMAN;       :
WILLIAM WOOD AND BETTY WOOD,       :
HIS WIFE; DOLORES M. WAGNER;       :
DOLORES J. WAGNER; COUNTY-WIDE     :
REAL ESTATE COMPANY, INC.; B.      :
LEONARD BRODY; PATRICK F.          :
MCCARTHY; E. JAMES TRIMARCHI;      :
DAVID R. TOMB; WAGNER AND          :
WAGNER; JAMES CARSON AND SUSAN     :
CARSON, HIS WIFE,                  :
                                   :
                Respondents        :
                                   :
                                   :
          v.                       :
                                   :
                                   :
PEOPLES NATURAL GAS COMPANY,       :
LLC, AS SUCCESSOR BY MERGER TO     :
EQUITABLE GAS COMPANY, A           :
DIVISION OF THE FORMER EQUITABLE   :
RESOURCES, INC.,                   :
                                   :
                Petitioner         :

DONNA L. MEANOR, AS EXECUTOR OF    : No. 131 WAL 2019
THE ESTATE OF ROBERT WAGNER,       :
SR., DECEASED; FAIRMAN DRILLING    :
COMPANY; ALAN R. FAIRMAN; SANDRA   : Petition for Allowance of Appeal from
R. FAIRMAN; RONALD R. FAIRMAN;     : the Order of the Superior Court
BEVERLY A. FAIRMAN; RICHARD M.     :
FAIRMAN; GARY D. FAIRMAN; FRANK    :
G. FAIRMAN;TERRY L. FAIRMAN;       :
WILLIAM WOOD AND BETTY WOOD,       :
HIS WIFE; DOLORES M. WAGNER;       :
DOLORES J. WAGNER; COUNTY-WIDE             :
REAL ESTATE COMPANY, INC.; B.              :
LEONARD BRODY; PATRICK F.                  :
MCCARTHY; E. JAMES TRIMARCHI;              :
DAVID R. TOMB; WAGNER AND                  :
WAGNER; JAMES CARSON AND SUSAN             :
CARSON, HIS WIFE,                          :
                                           :
                   Respondents             :
                                           :
                                           :
             v.                            :
                                           :
                                           :
PEOPLES NATURAL GAS COMPANY,               :
LLC, SUCCESSOR BY MERGER TO                :
EQUITABLE GAS COMPANY, LLC F/K/A           :
EQUITABLE GAS COMPANY, A                   :
DIVISION OF THE FORMER EQUITABLE           :
RESOURCES, INC.,                           :
                                           :
                   Petitioner              :


                                     ORDER



PER CURIAM

     AND NOW, this 2nd day of October, 2019, the Petition for Allowance of Appeal is

DENIED.




                     [130 WAL 2019 and 131 WAL 2019] - 2